Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily separated from his employment without good cause.
In September 2006, claimant, a central supply technician for the employer, requested a leave of absence in order to attend medical school beginning in January 2007. The employer conditionally granted the request, provided that claimant submit his class schedule and documentation of his enrollment at the school. Claimant thereafter submitted his acceptance letter and school identification. The employer notified claimant that the documentation he submitted was insufficient and requested that he submit additional documentation. However, claimant never submitted the requested documentation and the employer thereafter terminated his employment. His subsequent *1307application for unemployment insurance benefits was ultimately denied by the Unemployment Insurance Appeal Board on the basis that he voluntarily left his employment without good cause. Claimant appeals.
Inasmuch as claimant did not provide the requested documentation supporting his leave application, substantial evidence supports the Board’s determination that claimant is disqualified from receiving benefits (see Matter of Hill [Commissioner of Labor], 37 AD3d 931, 932 [2007], lv denied 9 NY3d 807 [2007]; Matter of Furman [Commissioner of Labor], 304 AD2d 953, 953 [2003]). Claimant’s testimony that he did not receive the employer’s communication requesting the additional documentation and that, in any event, he was unable to procure the documents presented a credibility issue for the Board to resolve (see Matter of Kramer [Commissioner of Labor], 47 AD3d 1184 [2008]; Matter of Furman [Commissioner of Labor], 304 AD2d at 953-954).
Mercure, J.P., Carpinello, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.